Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 14, 1974, convicting him of criminal possession of stolen property in the second degree and illegal possession of a vehicle identification number plate, after a nonjury trial, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. The defendant’s guilt was not established beyond a reasonable doubt. Cohalan, Brennan and Shapiro, JJ., concur; Hopkins, Acting P. J., and Martuscello, J., dissent and vote to affirm the judgment.